November 4, 2022

DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 10, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tarzia (EP 0411375 A1).

    PNG
    media_image1.png
    202
    356
    media_image1.png
    Greyscale

	As for claims 1 and 19-20, Tarzia teaches a vehicle seat that can be used in a an off-road vehicle that has a floor and a rear seat coupled to the floor and coupled behind the driver’s seat, and a passenger seat, and a second rear seat couple to the floor behind the passenger seat, comprising: a seat base coupled to a seat back,  wherein the seat base comprises a top segment 6  spaced apart from and coupled to a bottom segment 7, and wherein the seat back comprises a front segment spaced apart from and coupled to a rear segment; a base air conduit 10 positioned within the seat base, wherein a first wall of the base air conduit comprises a portion of an inner surface of one of the top segment and the bottom segment; a back air conduit 17 positioned within the seat back, wherein a first wall of the back air conduit comprises a portion of an inner surface of one of the front segment and the rear segment; an air outlet 20 fluidly coupled to the back air conduit and positioned in the rear segment of the seat back; and an air inlet 11 fluidly coupled to the base air conduit.
As for claim 2, Tarzia teaches that the air inlet 11 is fluidly coupled to a vehicle air conditioning system.
As for claim 3, Tarzia teaches that the back air conduit and the base air conduit are waterproof.
As for claim 10, Tarzia teaches that the air outlet of the seat back is positioned such that air flowing through the air outlet will be directed toward a head of a rear passenger.

Claims 1-3, 8,  10, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by YILDIRIM, KEMAL-EDIP et al. (JP 11123959 A).

    PNG
    media_image2.png
    250
    437
    media_image2.png
    Greyscale

	As for claims 1 and 19-20, YILDIRIM, KEMAL-EDIP et al. teach a vehicle seat that can be used in a an off-road vehicle that has a floor and a rear seat coupled to the floor and coupled behind the driver’s seat, and a passenger seat, and a second rear seat couple to the floor behind the passenger seat comprising: a seat base coupled to a seat back,  wherein the seat base comprises a top segment spaced apart from and coupled to a bottom segment, and wherein the seat back comprises a front segment spaced apart from and coupled to a rear segment; a base air conduit  positioned within the seat base, wherein a first wall of the base air conduit comprises a portion of an inner surface of one of the top segment and the bottom segment; a back air conduit 13 positioned within the seat back, wherein a first wall of the back air conduit comprises a portion of an inner surface of one of the front segment and the rear segment; an air outlet 13b fluidly coupled to the back air conduit and positioned in the rear segment of the seat back; and an air inlet 13a fluidly coupled to the base air conduit.
As for claim 2, YILDIRIM, KEMAL-EDIP et al. teach that the air inlet 13a is fluidly coupled to a vehicle air conditioning system.
As for claim 3, YILDIRIM, KEMAL-EDIP et al. teach that the back air conduit and the base air conduit are waterproof.
As for claim 10, YILDIRIM, KEMAL-EDIP et al. teach that the air outlet of the seat back is positioned such that air flowing through the air outlet will be directed toward a head of a rear passenger.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over YILDIRIM, KEMAL-EDIP et al. (JP 11123959 A) in view of  Hoshi et al (U.S. Patent No. 11,167,672 B2).
YILDIRIM, KEMAL-EDIP et al. ( teach the structure substantially as claimed but does not specify if the front segment and the rear segment of the seat back and the top segment and the bottom segment of the seat base comprise a plastic material..  However, Hoshi t al teaches making certain structures of the seat and/or back with plastic material, such as the pressure-receiving member 50, rear cover 80, and side frame cover 90

Claims 4-7 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 11-18 are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure teach concepts and structure similar to those of the present invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rodney B. White whose telephone number is (571)272-6863. The examiner can normally be reached 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David R. Dunn can be reached on (571) 272-6670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Rodney B White/Primary Examiner, Art Unit 3636